10 N.Y.3d 953 (2008)
In the Matter of STEPPING STONES ASSOCIATES, Respondent,
v.
JOSEPH SEYMOUR, Appellant.
Court of Appeals of the State of New York.
Submitted May 27, 2008.
Decided July 1, 2008.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division where the appeal to the Appellate Division was from an order entered on an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).